Exhibit 10.4
 
Maximum Guarantee Contract
 
 
No. 07102012555007
 
 
Guarantor (Party A): Hebei Zhongding Real Estate Development Co., Ltd.
 
Lender (Party B): Xingtai Chengjiao Rural Credit Cooperative Union
 
For ensuring Party B’s claims, Party A is willing to provide a maximum guarantee
for a series of claims created by Party B and the debtor, Limin Huang. This
contract (“Contract”) is entered into by and between Party A and Party B through
mutual agreement in accordance with relevant laws and regulations. Both parties
shall comply with this Contract.
 
Article 1.  
 Guaranteed Claims

 
1.    
Guaranteed claims shall be a series of claims arising from loans continually
provided by Party B to the debtor from June 28, 2012 to June 27, 2013. The
maximum amount shall be RMB Nine Million.

 
2.    
At any time during the above period, Party B can continually and circularly
provide loans to the debtor as long as the balance of unrecovered claims is less
than the maximum amount. Party A shall provide guarantee, to the extent of such
maximum amount, to Party B for the claim arising from loans provide by Party B,
irrespective of the frequency and amount of each loan, or of whether the
expiration date of debtor’s each debt exceeds the above period.

 
The balance of unrecovered claims including principal, interest (compound
interest and default interest included), penalties, compensation and all the
fees used for realization of the claim (including but not limited to costs,
arbitration fees, property preservation fees, travel expense, enforcement fees,
appraisal fees, auction charge, etc.)
 
3.    
During the period as described under clause 1 herein, any contracts, agreements
or other legal documents entered by and between Party B and the debtor that
result in a debtor-creditor relationship shall be the principal contract of this
Contract.

 
Article 2.  
Collateral

 
Party A provides guarantee of joint and several liabilities. In the event that
the debtor fails to fulfill its obligation under the principal contract, Party B
has the right to require Party A to assume the guarantee liabilities.
 
In the event that the debtor fails to fulfill its obligation under the principal
contract, Party B has the right to require Party A to assume the guarantee
liabilities within its guarantee scope regardless of whether Party B’s claims
are secured by other guarantee (including but not limited to guarantee,
mortgage, pledge, etc.) under the principal agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Article 3.  
Term of the Existence of the Guarantee Right

 
1.    
Term: the term of the existence of the guarantee right shall be calculated due
to each loan, and shall be existed from the execution date to two years after
the expiration date of the repayment of the debt.

 
2.    
In the event that Party B and debtor reach into an extension agreement upon the
term of each debt, the term of the existence of the guarantee right shall be
existed until two years after the new expiration date of the repayment of debt.
The extension is not subject to Party A’s consent, and Party A shall also bear
the joint guarantee responsibility.

 
3.    
In the event that issues stipulated in laws or regulations, or provided in the
principal contract occur, and Party B declares the debt due in advance, the term
of the existence of the guarantee right shall be existed until two years after
the declared due date of the debt.

 
Article 4.  
the Execution and Amendment of the Guaranteed Principal Contract

 
Matters regarding the amount, term, interest rate, use of loan, etc. shall be
agreed by Party B and the debtor in the principal contract.
 
Party A acknowledges that, the executions and amendments of the principal
contracts by Party B and the debtor shall be deemed to have been obtained prior
consent from Party A which does not need to be notified, and the guarantee
liability of the Party A shall not be reduced or remitted.
 
During the term of the existence of the guarantee right, upon the adjustment of
the state legal interest, the amendments of the interest rates in principal
contracts shall be deemed to have been obtained prior consent from Party A which
does not need to be notified, and the guarantee liability of Party A shall not
be reduced or remitted.
 
Article 5.  
the Severability of the Validity of the Contract

 
The validity of the Contract is independent with the principal contract. The
completely or partial invalidity of the principal contract will not affect the
validity of the Contract. In the event that the principal contract is declared
void, Party A shall assume the joint and several guarantee liability for any
debt arising from return of assets or compensation of loss by the debtor.
 
Article 6.  
Ability of Guarantee

 
During the term of the existence of the guarantee right, in the event that Party
A loses or may lose the ability of guarantee, or that the guarantor, as legal
person or other organization, involves in contracting, leasing, merger and
acquisition, joint venture, separation, affiliation, shareholding reform,
dissolution, etc., Party A shall inform Party B in written notice 15 business
days in advance. All the obligations hereunder shall be borne by the changed
institution or the institution which makes the decision of Party A’s
dissolution. If Party B considered the changed institution lack of guarantee
ability, Party A or the institution which makes the decision of Party A’s
dissolution shall make a new security accepted by Party B, and a new security
agreement shall be reached.
 
 
 

--------------------------------------------------------------------------------

 
 
During the term of the existence of the guarantee right, without written consent
of Party B, Party A shall not provide to the third party securities which are
beyond its abilities.
 
Article 7.  
Financial Supervision on Guarantor

 
During the term of the existence of the guarantee right, Party B has the right
to supervise Party A’s capital and financial conditions, Party A shall provide
materials such as financial statement honestly.
 
Article 8.  
Early Guarantee Liability

 
During the term of the existence of the guarantee right, in the event that the
debt is declared due in advance by Party B according to the principal contract,
Party B has the right to require Party A to take the responsibility of guarantee
for ten (10) business days since the declared due date, and Party A agrees to
take the responsibility of guarantee as required by Party B.
 
Article 9.  
Collection of the Accrued Expenses

 
Party B has right to collect all accrued expenses under Party A’s guarantee from
the account opened in the system of Hebei Rural Credit Cooperatives.
 
Article 10. 
Other Provisions Agreed by the Parties

 
1.    
During the term of the existence of the guarantee right, in the event that the
debtor involves in merger, separation, shareholding reform, capital increase or
decrease, joint venture, affiliation, changing name, etc, the guarantee
responsible of Party A will not be reduced or relieved consequently;

 
2.    
Party A has the obligation to supervise the debtor’s use of the loan;

 
3.    
Party A has full knowledge of interest rate risk, in the event that floating
interest rate is adopted in the principal contract, Party A agrees to take the
consequent additional responsibility;

 
4.    
                                                                   

 
5.    
                                                                   

 
Article 11.
Dispute Settlement of the Contract

 
Disputes arising from the performance of the Contract may be solved through
negotiation. If the parties cannot reach resolution through negotiation, the
disputes shall be settled in the following No. 1 means:
 
1. Bring a suit in the court where Party B is located in;
 
2. Submit the disputes to  arbitration commission (the arbitration will be held
in  ) for arbitration in accordance with its then effective arbitration rules.
The arbitration is final and binding on both parties.
 
The provisions of the Contract that are not involved in the disputes shall
continue to be performed during the period of litigation or arbitration.
 
Article 12.
Effectiveness of Contract

 
The Contract Will Be effective when the Contract has been signed by the legal
representatives or authorized representative or stamped by Party A (signing only
if Party A is a nature person) and signed by the person in charge or authorized
representative and stamped by Party B;
 
 
 

--------------------------------------------------------------------------------

 
 
Article 13. 
The Contract is executed in triplicate.

 
Article 14. 
Declaration

 
1.    
Party A acknowledges Party B’s business scope and authorization clearly;

 
2.    
Party A has read all clauses of the Contract and paid special attention to the
clauses in boldface. As requested by Party A, Party B has explained the clauses
of the Contract. Party A is aware of and fully understands the meaning and the
legal consequences of the clauses of the Contract.

 
3.    
Party A has the power and authorization to execute the Contract.

 
Party A (SEAL): Hebei Zhongding Real Estate Development Co., Ltd. (Seal)
 
Legal Representative (Responsible Officer) or Authorized Representative
(SIGNATURE): Jianfei Guo
 
Party B (SEAL): Xingtai Chengjiao Rural Credit Cooperative Union (Seal)
 
Legal Representative or Authorized Representative (SIGNATURE): Jingliang Dong
 
June 28, 2012
